EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wayne Bailey on 12 August 2022.

Pursuant to MPEP 606.01, the title has been changed to read:
--VIRTUAL SERVER CREATION MONITORING AND RESOURCE ALLOCATION SYSTEM--

Please replace the previous versions of claims 1, 8, 9, 16, and 17 with the following: 
1. (Currently Amended) A method for monitoring virtual servers in real-time, the method comprising: 
identifying, by a computer system, a group of virtual servers from virtual server events occurring within a time window in real-time; 
determining, by the computer system, a metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers; and 
performing, by the computer system, a set of actions using the metric, 
wherein determining, by the computer system, the metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers comprises:
identifying, by the computer system, a start time for an anchor virtual server that is an oldest virtual server for the group of virtual servers, wherein the start time is when a create request for the anchor virtual server is detected in real-time;
identifying, by the computer system, an end time as a newest end time for a particular virtual server that started running in the group of virtual servers, wherein the end time is when running of the particular virtual server is detected in real-time; and
calculating, by the computer system, the metric as a time interval from the start time to the end time for the group of virtual servers; and 
wherein performing, by the computer system, the set of actions using the metric comprises at least:
allocating resources, thereby causing the time interval from the start time to the end time for the group of virtual servers to move towards a desired time interval.

8. (Currently Amended) The method of claim 1, wherein the set of actions further includes at least one of publishing the metric in a database, creating an entry in a log for a customer, creating an entry in the log for a data center, and sending an alert to a data center administrator

9. (Currently Amended) A virtual server management system comprising: 
a computer system that identifies a group of virtual servers from virtual server events occurring within a time window in real-time; determines a metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers; and performs a set of actions using the metric, wherein the computer system, in determining the metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers, the computer system: 
identifies a start time for an anchor virtual server that is an oldest virtual server for the group of virtual servers, wherein the start time is when a create request for the anchor virtual server is detected in real-time; 
identifies an end time as a newest end time for a particular virtual server that started running hat started running in the group of virtual servers, wherein the end time is when running of the particular virtual server is detected in real-time; and 
calculates the metric as a time interval from the start time to the end time for the group of virtual servers; and
wherein the computer system, in performing the set of actions using the metric performs at least:
allocating resources, thereby causing the time interval from the start time to the end time for the group of virtual servers to move towards a desired time interval.  

16. (Currently amended) The virtual server management system of claim 9, wherein the set of actions further includes at least one of publishing the metric in a database, creating an entry in a log for a customer, creating an entry in the log for a data center, and sending an alert to a data center administrator

17. (Currently Amended) A computer program product for real-time monitoring of virtual servers, the computer program product comprising: 
a computer-readable storage media; 
first program code, stored on the computer-readable storage media, executable by a computer system to cause the computer system to identify a group of virtual servers from virtual server events occurring within a time window in real-time; 
second program code, stored on the computer-readable storage media, executable by the computer system to cause the computer system to determine a metric for the group of virtual servers in real-time using the virtual server events occurring within the time window for the group of virtual servers; and 
third program code, stored on the computer-readable storage media, executable by the computer system to cause the computer system to perform a set of actions using the metric, 
wherein the second program code comprises: 
program code, stored on the computer-readable storage media, executable by the computer system to cause the computer system to identify a start time for an anchor virtual server that is an oldest virtual server for the group of virtual servers, wherein the start time is when a create request for the anchor virtual server is detected in real-time; 
program code, stored on the computer-readable storage media, executable by the computer system to cause the computer system to identify an end time as a newest end time for a particular virtual server that started running in the group of virtual servers, wherein the end time is when running of the particular virtual server is detected in real-time; and 
program code, stored on the computer-readable storage media, executable by the computer system to cause the computer system to calculate the metric as a time interval from the start time to the end time for the group of virtual servers; and
wherein the third program code, in performing the set of actions using the metric, causes the computer system to perform at least:
allocation of resources, thereby causing the time interval from the start time to the end time for the group of virtual servers to move towards a desired time interval.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Cropper et al. Pub. No.: US 2017/0109187 A1 discloses: monitoring for virtual machine creation events within a monitoring window, determining a temporal attribute related to the duration of time associated with creation of the virtual machine, and performing a management action based on the duration of time. 
Maru et al. Pub. No.: US 2018/0060132 A1 discloses monitoring a pool of virtual machines and evaluating for pool-focused statistics, such as average pool startup time.

However, interpreting the claims in light of the specification based on applicant’s arguments filed 29 July 2022, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising identifying groups of virtual servers from events occurring within a time window, determining metrics for the groups of virtual servers using the events, and performing a set of actions using the metric, where the metric is a measure of a time interval between a start time of an anchor virtual server and an end time of a newest virtual server in a group of virtual servers, and where the set of actions includes allocating resources to move the time interval towards a desired time interval. Since The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195